Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The following is a Final Office Action for application 16/589/867.  Claims 1 -5, 7, 21-33 are pending in this application.  Applicant cancelled claims 6 and 8-20. The claims 1-5, 7 and 21-33 have been rejected below.

Response to Amendment
Claims 1 -5, 7, 21-33 are pending in this application. The claims canceled claims 6, 8-20 are canceled.

The 35 U.S.C. 101 rejections of claims 1 -5, 7, 21-33 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the amended claims are examined in the 101 rejection, see below.
 
The claims 1 -5, 7, 21-33 are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.

Response to Arguments
Applicant’s arguments filed on January 26, 2022, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 


Response to Claim Rejection -35.U.S.C 101 
On pages 8-13, “… an example, amended claim 1 recites numerous additional elements beyond "mathematical calculations," including:  receiving, with a controller, a definition of a worksite plan indicating tasks to be executed by a hauling machine, a spreading machine at the worksite, and a compacting machine at a worksite; 
assigning the tasks by sending, with the controller, instructions to the 
hauling machine, the spreading machine, and the compacting machine to implement the tasks based on respective capabilities of the hauling machine, the 
spreading machine, and the compacting machine; receiving, with the controller, machine data from the hauling machine, the spreading machine, and the compacting machine, the machine data being indicative of: a first level of completion corresponding to one or more material delivery tasks assigned to the hauling machine, 
a second level of completion corresponding to one or more material spreading tasks assigned to the spreading machine, and a third level of completion corresponding to one or more material compacting tasks assigned to the compaction machine; 
determining, by the controller, that a lift has been completed on the worksite 
based on the machine data indicating that the hauling machine has completed a single material delivery task, the spreading machine has completed a single material spreading task, and the compacting machine has completed a single material 
compacting task.  The additional elements recited in Applicant's claims provide technical improvements, and thus demonstrate that the claims integrate the alleged abstract idea into a practical improvement, such that the claims are patent-eligible at Prong Two of Step 2A. ...” and “… Applicant's claims do integrate the alleged abstract idea into a practical application. Applicant therefore submits that claims 1-5 and 7 are not directed to an abstract idea, at least because the claims recite additional elements that integrate the alleged abstract idea into a practical application such the claims are not directed to the alleged abstract idea itself. Accordingly, for at least the reasons presented herein, Applicant respectfully requests that the Office withdraw the § 101 rejections of claims 1-5 and 7.”

On pages 11-13, Applicant submits, “… II. Applicant's Claims Include an Inventive Concept ” … at Step 2B, additional elements recited in a claim can show that the claim includes "significantly more" than an identified abstract idea if an additional element, or a combination of elements, show improvements to a “technology or technical field” – See MPEP 2105.05 ….Applicant’s claims show technical improvements, and this include significantly mote than the alleges abstract ideas. … Applicant submits that the claims recite additional elements, and/or combinations of such additional elements , that are not well-understood, routine, conventional activity in the field,” and that Applicant’s claims thereby provide an inventive concepts …. Overall, the combination of additional elements recited in Applicant's claims provides "significantly more" than the alleged abstract idea alone, and demonstrate that the claims are patent-eligible. Accordingly, for at least this additional reason, Applicant respectfully requests that the Office withdraw the § 101 rejections of claims 1-5 and 7. …”.

Examiner respectfully disagrees with the Applicant’s arguments.  The claims are examined in light of the 2019 Revised PEG Guidance. The claims are rejected under 35 U.S.C. 101., see below.


Response to Claim Rejection -35 U.S.C. 102 

On pages 13 – 14 Applicant submits, Altamirano Does Not Anticipate Claims 1-4  … Altamirano does not describe many of the elements recited in amended claim 1, …  although Altamirano's system can receive "user input" about assigned tasks from users, there is no indication that Altamirano's system receives "machine data" from a "hauling machine," a "spreading machine," and a "compacting machine," as amended claim 1 recites. See Altamirano, Col. 4, Lines 36-48. There is also no indication that Altamirano's system receives such "machine data" associated with "material delivery tasks assigned to the hauling machine," "material spreading tasks assigned to the spreading machine," and "material compacting tasks assigned to the compaction machine," as amended claim 1 recites. Additionally, although Altamirano's system can use received "user input" to update a workflow, for instance to determine how many tasks of an overall workflow have been completed, Altamirano does not describe determining "that a lift has been completed on the worksite based on the machine data indicating that the hauling machine has completed a single material delivery task, the spreading machine has completed a single material spreading task, and the compacting machine has completed a single material compacting task," as amended claim 1 recites. Id.  …. Altamirano does not describe determining "that a lift has been completed on the worksite based on the machine data indicating that the hauling machine has completed a single material delivery task, the spreading machine has completed a single material spreading task, and the compacting machine has completed a single material compacting task," as amended claim 1 recites. Id. For at least the reasons presented herein, Altamirano does not disclose all of the features of amended claim 1. Accordingly, Applicant submits that Altamirano does not anticipate claim 1, and respectfully requests that the Office withdraw the § 102 rejection of claim 1….” and “ claim 2-4 ultimately depend from independent claim 1 … claim 1 is not anticipated by Altamirano, and is therefore allowable over the cited document. Therefore, claims 2-4 are allowable over the cited document of record for at least their dependency from an allowable base claim, and also for the additional features that each recites. Accordingly, Applicant respectfully requests that the Office withdraw the § 102 rejections of claims 2-4.”

Examiner respectfully disagrees. The amendments to the claims necessitate grounds for a new rejection.


 Response to Claim Rejection -35 U.S.C. 103 

On pages 14 -15 Applicant submits, Claim 5  stands under 35 U.S.C 103 … Applicant respectfully traverses the rejection… in light of the amendments … claim 5 ultimately depends  from independent claim 1 ….   Schmidt fails to remedy the deficiencies of Altamirano as noted above regarding independent claim 1.  Therefore, claim 5 is allowable over the cited documents of record for at least its dependency from an allowable base claim, and also for the additional features that it recites. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 5. 
Examiner notes “[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.” 37 CFR 1.111(b). Applicant’s assertions regarding claims 5  are not persuasive because they are general allegations, rather than arguments specifically pointing out how the language of the claims patently distinguishes them from Altamirano.

On page 15, Applicant submits Claims 7 is Non-Obvious over Altamirano and Van Latum.  Claims 6 and 7 were rejected under 35 U.S.C. § 103 as allegedly being obvious over a combination of Altamirano and Van Latum. Applicant respectfully traverses the rejection. …, Applicant herein amends claim 7, and cancels claim 6, as shown above. Applicant respectfully requests reconsideration in light of the amendments presented herein.  Claim 7 depends from independent claim 1. … Van Latum fails to remedy the deficiencies of Altamirano as noted above regarding independent claim 1. Therefore, claim 7 is allowable over the cited documents of record for at least its dependency from an allowable base claim, and also for the additional features that it recites. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 7. 

Examiner notes “[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.” 37 CFR 1.111(b). Applicant’s assertions regarding claims 7  are not persuasive because they are general allegations, rather than arguments specifically pointing out how the language of the claims patently distinguishes them from Altamirano.

On pages 15-16,  Applicant presents new claims 21-25 as ultimately dependent from independent claim 1. Applicant also presents new independent claim 26, and new claims 27-29 that depend from new independent claim 26. Applicant additionally presents new independent claim 30, and new claims 31-33 that depend from new independent claim 30. Accordingly, Applicant respectfully requests that the Office enter and examine new claims 21-33.

Examiner acknowledges the Applicant’s submission. The new claims 21-33 necessitate grounds for a new rejection. The new claims 21-33 are rejected below. 

 
Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 -5, 7, 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).



	Claims 1-5, 7, 21-33 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites of  receiving, … , a definition of a worksite plan indicating tasks to be executed by a hauling machine, a spreading machine, and a compacting machine at a worksite; assigning the tasks by sending, … , instructions to the hauling machine, the spreading machine, and the compacting machine to implement the tasks based on respective capabilities of the hauling machine, the spreading machine, and the compacting machine; receiving, …, machine data from the hauling machine, the spreading machine, and the compacting machine, the machine data being indicative of: a first level of completion corresponding to one or more material delivery tasks assigned to  the hauling machine, a second level of completion corresponding to one or more material spreading tasks assigned to  the spreading machine, and a third level of completion corresponding to one or more material compacting tasks assigned to  the compaction machine; determining…, that a lift has been completed on the worksite based on the machine data indicating that the hauling machine has completed a single material delivery task, the spreading machine has completed a single material spreading task, and the compacting machine has completed a single material compacting task; and determining, …., a lift count based on completion of the lift. Claims 1-5, 7, 21-33, in view of the claim limitations, are directed to the abstract idea of receiving, … , a definition of a worksite plan indicating tasks to be executed by a hauling machine, a spreading machine, and a compacting machine at a worksite; assigning the tasks by sending, … , instructions to the hauling machine, the spreading machine, and the compacting machine to implement the tasks based on respective capabilities of the hauling machine, the spreading machine, and the compacting machine; receiving, …, machine data from the hauling machine, the spreading machine, and the compacting machine, the machine data being indicative of: a first level of completion corresponding to one or more material delivery tasks assigned to  the hauling machine, a second level of completion corresponding to one or more material spreading tasks assigned to  the spreading machine, and a third level of completion corresponding to one or more material compacting tasks assigned to  the compaction machine; determining…, that a lift has been completed on the worksite based on the machine data indicating that the hauling machine has completed a single material delivery task, the spreading machine has completed a single material spreading task, and the compacting machine has completed a single material 
compacting task; and determining, …., a lift count based on completion of the lift.

These limitations disclose receiving a plan for a worksite, assigning task, and receiving data from the machines indicative of a level of completion (e.g., first , second, third), and thus, these claims are directed to commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.) and therefore the claims are directed to certain methods of organizing human activity.

Further, the claims  recite receiving, …, machine data from the hauling machine, the spreading machine, and the compacting machine, the machine data being indicative of: a first level of completion corresponding to one or more material delivery tasks assigned to  the hauling machine, a second level of completion corresponding to one or more material spreading tasks assigned to  the spreading machine, and a third level of completion corresponding to one or more material compacting tasks assigned to  the compaction machine; determining…, that a lift has been completed on the worksite based on the machine data indicating that the hauling machine has completed a single material delivery task, and thus the claims are directed to  mathematical concepts.

Accordingly, the claims are directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


This judicial exception is not integrated into a practical application, under the second prong of Step 2A. In particular, the claim recites the additional elements of by a controller of machinery  (e.g., hauling machine,  spreading machine, compacting machine)   in claim 1;  “a controller, comprising: at least one communication device configured to communicate, via a communications network, with a plurality of machines on a worksite, the plurality of machines including” , “via the communications network”, in claim 26;  “a system comprising: at least one hauling machine; at least one spreading machine; at least one compaction machine; and a controller in communication, via a communication network, with the at least one hauling machine, the at least one spreading machine, and the at least one compaction machine, wherein the controller is configured to”, “via the communications network”, in claim 30.   

The claims 2-6, 7, and 22-25 further narrow the limitations of claim 1.  The claims 27 -29 further narrow the limitations of claim 26.   The claims 31 -33 further narrow the limitations of claim 30.   

However, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – See MPEP 2106.05 (f)

Furthermore, with respect to the “” these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they perform pre and post solution data gathering operations, and thus, adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application., - See MPEP 2106.05 (g)

When considering the combination of steps gathering data do not provide an inventive concept. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B. The claims recite computer components performing computer functions as evinced in the Applicant’s specification  [019]- [021] discloses the system controller 122 may be performed at the worksite 112, on one or more of the digging machines 102, one or more of the loading machines 104, one or more of the hauling machines 106, one or more of the compacting machines 105, or one or more of the grading machines 107, among other locations and devices of the system 100. It is understood that the system controller 122L&H Reference: C190-0072US Caterpillar: Confidential Green--7--may comprise a component of the system 100, a component of one or more of the machines disposed at the worksite 112, a component of a separate mobile device such as, for example, a mobile phone, a tablet, and a laptop computer, among other types of  mobile devices, and/or the control system 120. [0020] The system controller 122 may be an electronic controller that operates in a logical fashion to perform operations such as execute control algorithms, store and retrieve data, and other similar operations. The system controller 122 may additionally include any other components required for running an application including but not limited to access memory, secondary storage devices, processors, and the like. The memory and secondary storage devices may be in the form of read-only memory (ROM), random access memory (RAM) or integrated circuitry that is accessible by the controller. Various other circuits may be associated with the system controller 122 including but not limited to power supply circuitry, signal conditioning circuitry, driver circuitry, and other types of circuitry. 

Caterpillar Reference: 19-0408-72311 

As noted above, the aforementioned additional elements recite an abstract idea and are not indicative of integration into a practical application, the limitations taken individually, and taken as an order combination, add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f)

In addition these addition elements  merely generally link the abstract idea to a field of use namely  a generic computing environment.  Generally linking the use of judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. – See MPEP 2106.05 (h). 

Furthermore, with respect to the “receiv[ing]… a definition of a worksite plan”, “receiving… machine data…”  and “to display a graphical representation …” these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, and thus, adding insignificant extra-solution activity to the judicial exception us not indicative of integration into a practical application. – See MPEP 2106.05(g)

Examiner has given weight to all claimed additional elements in Prong Two,  as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);   


Moreover, aside from the aforementioned additional elements, the remaining elements of dependent 1-5, 7, 21-33 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-5, 7, 21-33are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 21-27, 29-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Altamirano  (US 10, 740, 730 B2)  in view of  Van Latum ( US 10, 533, 866 B2) and of  Schmidt (1985,  Methods for achieving and measuring soil compaction). 


Regarding Claim 1, (Currently Amended)

	Altamirano teaches:

A method of comprising: receiving, with a controller, a definition of a worksite plan indicating tasks to be executed by a hauling machine, a spreading machine, and a compacting machine at the worksite;

Altamirano teaches the communications interface device (a controller) may periodically store the user input of the adapted task workflow at the central hub at specified periods of time. The communications interface device may also periodically send an update of the tasks completed by the user to the central hub, thereby providing the central hub with at least a near-real time account of the progress of the adapted task workflow., Altamirano [Column 4 lines 35-50]

Altamirano [column 12 lines 13-20] teaches receive a user request to perform the task workflow.  The workflow application  may display a number of task workflows (work plans); Altamirano [column 11 lines 35-40] teaches a task workflow may have an initial set number of tasks for an oilfield operation, also referred to as a default task workflow.  Task workflows may be used to conduct maintenance and/or track containers. Trucks, backhoes, bulldozers (Machines) …. To help conduct oilfield operations.; Altamirano [column 12 lines 13-20], [Figure 4]; Altamirano [column 11 -15-40], [column 12 lines 13-20], [Figure 4];

Altamirano teaches trucks, backhoes and bulldozers. Trucks and bulldozers can  complete the functions to haul, spread items and fill dirt back into an area (compact).



assigning,  the tasks sending, with the controller, instructions to the hauling machine, the spreading machine, … to implement tasks defined by the worksite plan based on respective capabilities of the hauling machine, the spreading machine and the … ; 

same as above, Altamirano [Column 4 lines 35-50] and Altamirano teaches a user may be assigned a default maintenance workflow with over 200 tasks…. Fig 4… method 400 illustrate managing task workflow … in accordance with implementations of various technologies , Altamirano [Column 4 lines 25-66]

Altamirano [column 11 lines 29-45] teaches assigning a workflow with over two hundred maintenance and/or inspection tasks to complete. Task workflows may be used to conduct maintenance and/or track containers. Trucks, backhoes, bulldozers (Machines) Altamirano [column 11 lines 29-34] and thr user may be assigned a default maintenance 


Receiving, with the controller, machine data from the hauling machine, the spreading machine, and …, the machine data being indicative of:  a first level of completion corresponding to one or more material delivery tasks assigned to the hauling machine, a second level of completion corresponding … and a third level of completion corresponding to one or more material compacting tasks assigned to …

Altamirano [column 7  lines 25 -35] teaches the oilfield equipment 310 may include a plurality of sensors 311, a data collection units (“DCU”) 312. The plurality of sensors 311 may detect and record one or more data indicative of an operating status of the oilfield equipment 310., Altamirano [column 7  lines 25 -35] , [Figure 3]

Altamirano [column 7 lines 31 -40] teaches the operating status may indicate that the oilfield equipment 310 are operating or not operating (status) such as the start time, of operation, and end time of operation. , Altamirano [column 7 lines 31 -40]
  
Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-7] teaches at block 440 the workflow application may receive an input designating  one or more tasks “pass” or “fail” or “need attention” to explain how the task was performed. Altamirano teaches the maintenance workflow application may add the second and third maintenance tasks to be adapted maintenance workflow. Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-40]

Altamirano teaches measuring how a workflow task was performed by the oilfield equipment (trucks, backhoes, bulldozers), including a task status of pass, fail or need attention. A pass task is a completed task. Altamirano teaches the task workflow may be adapted to a second and third task.

determining, by the controller, that … indicating that the hauling machine has completed a single material delivery task,…	

   			
Altamirano [column 7  lines 25 -35] , [Figure 3], Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-40]


and determining, by the controller, a lift count based on completion … 

[Same as above]

Altamirano teaches determining that one or more tasks have been completed based on the received input., Altamirano [column 1 lines 50-54], [column 4 lines 7-9]; Altamirano [column 13 lines 61-64] teaches task which receive a “pass designation” … maybe considered to be completed.  Upon the completion of a sufficient number of tasks for the task workflow, the workflow application may generate a final report summarizing the completion of the workflow., Altamirano [column 13 lines 61-64], [column 14 lines 25-64]

Altamirano teaches pass designation for task completed. 

Although highly suggested, Altamirano does not explicitly teach:

“… one or more material spreading tasks assigned to the spreading machine, and the compaction machine; … the spreading machine has completed a single material spreading task, and the…  … a lift has been completed on the worksite based on the machine data … compacting machine has completed a single material compacting task; … of the lift …”

Van Latum teaches:
“… indicating tasks to be executed by a hauling machine, …
… assigning,  the tasks sending, with the controller, instructions to the hauling machine, the spreading machine, … to implement tasks … Receiving, with the controller… a first level of completion …the spreading machine…. The compaction machine …… a lift has been completed on the worksite based on the machine data …completion of the lift …”

Van Latum teaches mine production plan has been created … the task assignment may be different depending upon whether a particular vehicle 102 is loaded or not … allocated haulage values  for routes  and loading  areas (lift), Van Latum [column 13 lines 6-35]; Van Latum teaches in step 410 , dispatch system (controller) then performs evaluation of prospective assignments with the following sub processes : (1) a particular shovel site,  …. Haulage values … Van Latum [column 13 lines 58-68 – column 14 lines 1-5] 

	Schmidt teaches:
“…a spreading machine, and a compacting machine at the worksite; compacting machine has completed a single material compacting task; and …”


Schmidt [page 3 paragraphs 3] teaches a modified Proctor method for determining compaction of compact soil. 

Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. Schmidt teaches determine type of compaction method using equipment and Proctor charts. It would have been obvious to combine before the effect filing date workflow task status of vehicle/ truck with sub processes such as: shovel and hauling, as taught by Altamirano and Van Latum, with measuring lift and compaction results using equipment such as rammers and vibrators, (spreaders), sheeprollers (compactors),  and haulers, as taught by Schmidt so that the compaction hammer is dropped from a greater height, Schmidt [page 3 paragraphs 3]



Regarding Claim 2, (Original)

The method of claim 1, further comprising presenting, with the controller and on a user interface, an indication of a percentage of completion of the worksite plan based on the lift count.  

Altamirano [column 11 lines 42-48] teaches a task workflow may have an initial set number of tasks, the default maintenance.  The user may be assigned a default maintenance workflow for cementing equipment may be divided into stages (percentage  of the default).  One stage may involve users starting the default … workflow with maintenance and/or inspection tasks after a previous cementing job has completed. Altamirano [column 11 lines 42-48], [column 14 lines 4-6], [column 14 lines 25-27]

Altamirano [column 7 lines 19-23] teaches the computing network 300 which includes oilfield equipment 310 and a communications interface device 320., [Column 7 lines 19-23], [Figure 3].

Altamirano teaches the workflow application 400 may determine whether one or more tasks corresponding to the user input have been completed. For example, maintenance tasks which received a “pass designation” as user input may be considered to be completed., [column 14 lines 1-7], [Figure 4]; Altamirano [column 12 lines 2-6] teaches the method 400 is provided with reference to the computing network 300 of Fig 3.; Altamirano [column 16 lines 39 - 43] teaches upon completion of a sufficient number of tasks for the task workflow, the workflow application may generate a final report summarizing the completion of the  workflow., Altamirano [column 14 lines 64-67]
 



Regarding Claim 3, (Currently Amended)

The method of claim 1, wherein the machine data includes location data defining locations of the hauling machine, the spreading machine, and the compacting machine during execution of one or more material delivery tasks,… .

Altamirano [column 1 lines 19-26] teaches one or more wellsites and production facilities at surface locations to collect data from the wellsites., Altamirano [column 1 lines 19-26], [column 3 lines 37 -42], [Figure 2].

Altamirano [column 11 lines 35-40] teaches a task workflow may have an initial set number of tasks for an oilfield operation, also referred to as a default task workflow.  Task workflows may be used to conduct maintenance and/or track containers. Trucks, backhoes, bulldozers …. To help conduct oilfield operations.

Although highly suggested Altamirano does not explicitly teach:
“… the one or more material spreading tasks, and the one more material compacting tasks …”
	

Schmidt teaches:
“… the one or more material spreading tasks, and the one more material compacting tasks …”

Schmidt [page 3 paragraphs 3] teaches a modified Proctor method for determining compaction of compact soil. 

Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. Schmidt teaches determine type of compaction method using equipment and Proctor charts. It would have been obvious to combine before the effect filing date workflow task status of vehicle/ truck with sub processes such as: shovel and hauling, as taught by Altamirano and Van Latum, with measuring lift and compaction results using equipment such as rammers and vibrators, (spreaders), sheeprollers (compactors),  and haulers, as taught by Schmidt so that the compaction hammer is dropped from a greater height, Schmidt [page 3 paragraphs 3]



Regarding Claim 4, (Currently Amended)

The method of claim 3, wherein determining… : dividing the worksite in to segments; tracking movement of the hauling machine, the spreading machine … based on the location data  and identifying completion of the first task, the second task, and the third task based on the location data.  

Altamirano [column 11 lines 42-48] teaches a task workflow may have an initial set number of tasks, the default maintenance.  The user may be assigned a default maintenance workflow for cementing equipment may be divided into stages (percentage of the default).  One stage may involve users starting the default … workflow with maintenance and/or inspection tasks after a previous cementing job has completed (lift count).

Altamirano teaches tracking the containers, trucks, backhoes, bulldozers to help conduct oilfield operations. [column 11 lines 28-32]

Altamirano [column 1 lines 19-26] teaches one or more wellsites and production facilities at surface locations to collect data from the wellsites., Altamirano [column 1 lines 19-26], [column 3 lines 37 -42], [Figure 2].

		Although highly suggested, Altamirano does not explicitly teach:
“… the lift count includes … compacting machine…”

Van Latum teaches:
“… Lift count …”

Van Latum teaches mine production plan has been created … the task assignment may be different depending upon whether a particular vehicle 102 is loaded or not … allocated haulage values  for routes  and loading  areas (lift), Van Latum [column 13 lines 6-35];

	Schmidt teaches:
“…compacting machine…”

Schmidt [page 3 paragraphs 3] teaches a modified Proctor method for determining compaction of compact soil. 

Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. Schmidt teaches determine type of compaction method using equipment and Proctor charts. It would have been obvious to combine before the effect filing date workflow task status of vehicle/ truck with sub processes such as: shovel and hauling, as taught by Altamirano and Van Latum, with measuring lift and compaction results using equipment such as rammers and vibrators, (spreaders), sheeprollers (compactors),  and haulers, as taught by Schmidt so that the compaction hammer is dropped from a greater height, Schmidt [page 3 paragraphs 3]



Regarding Claim 5, (Currently Amended)

The method of claim 4, wherein the lift count includes a measure of a lift …. of the  material deposited and compacted within the segments of the worksite.  

Altamirano [column 11 lines 42-48] teaches a task workflow may have an initial set number of tasks, the default maintenance.  The user may be assigned a default maintenance workflow for cementing equipment may be divided into stages (percentage of the default).  One stage may involve users starting the default … workflow with maintenance and/or inspection tasks after a previous cementing job has completed (lift count).

Although highly suggested, Altamirano does not explicitly teach:

“…lift height defined by a depth …”


Schmidt teaches
“…measure of a lift height defined by a depth …”

Schmidt [page 3 paragraphs 3] teaches a modified Proctor method for determining compaction of compact soil. In the modifies Proctor test a heavier compaction hammer is dropped from a greater height.  The number of blows per layer remains the same as for the standard test but more layers are used.


Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. Schmidt teaches determine type of compaction method using equipment and Proctor charts. It would have been obvious to combine before the effect filing date workflow task status of vehicle/ truck with sub processes such as: shovel and hauling, as taught by Altamirano and Van Latum, with measuring lift and compaction results using equipment such as rammers and vibrators, (spreaders), sheeprollers (compactors),  and haulers, as taught by Schmidt so that the compaction hammer is dropped from a greater height, Schmidt [page 3 paragraphs 3]



Regarding Claim 7, (Currently amended)

The method of claim 1, wherein determining the … includes: determining , by the controller, that one or more subsequent lifts have been completed on the worksite, based on the machine data; and
 
Altamirano [column 7 lines 31 -40] teaches the operating status may indicate that the oilfield equipment 310 are operating or not operating (status) such as the start time, of operation, and end time of operation. , Altamirano [column 7 lines 31 -40]
  
Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-7] teaches at block 440 the workflow application may receive an input designating  one or more tasks “pass” or “fail” or “need attention” to explain how the task was performed. Altamirano teaches the maintenance workflow application may add the second and third maintenance tasks to be adapted maintenance workflow. Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-40]

Altamirano teaches tracking the containers, trucks, backhoes, bulldozers to help conduct oilfield operations. [column 11 lines 28-32]


determining, by the controller, that one or more subsequent lift have been completed on the worksite, based on the machine data; and,

Altamirano  teaches upon the completion of a sufficient number of tasks for the task workflow, the workflow application may generate a final report summarizing the completion of the workflow., Altamirano [column 14 lines 64-67]

(Altamirano teaches the completion of tasks. The completion of tasks is a lift).

and enumerating the … based on determining that the one or more  a subsequent lifts have been completed 

Altamirano teaches determining that one or more tasks have been completed based on the received input., Altamirano [column 1 lines 50-54], [column 4 lines 7-9]; Altamirano [column 13 lines 61-64] teaches task which receive a “pass designation” … maybe considered to be completed.  Upon the completion of a sufficient number of tasks for the task workflow, the workflow application may generate a final report summarizing the completion of the workflow., Altamirano [column 13 lines 61-64], [column 14 lines 25-64]

Altamirano teaches pass designation for task completed.

Altamirano teaches the communications interface device 320 may also periodically send an update of the tasks completed by the user to the central hub 340, … accounting of the progress of the adapted task workflow.

		Although highly suggested, Alramirano does not explcility teach:
“… Lift count …”

Van Latum teaches:
“… Lift count …”

Van Latum teaches mine production plan has been created … the task assignment may be different depending upon whether a particular vehicle 102 is loaded or not … allocated haulage values  for routes  and loading  areas (lift), Van Latum [column 13 lines 6-35];


Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. 


Regarding Claims 8-20 (Cancelled)

Regarding Claim 21, (New) 

The method of claim 2, wherein the worksite plan 

Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-40]

Although highly suggested, Altamirano does not explicitly teach:
“… defines a lift count goal, and the percentage of completion of the worksite plan is based on the lift count relative to the lift count goal. …” 

Van Latum teaches:
“… defines a lift count goal, and the percentage of completion of the worksite plan is based on the lift count relative to the lift count goal. …” 

Van Latum teaches mine production plan has been created … the task assignment may be different depending upon whether a particular vehicle 102 is loaded or not … allocated haulage values  for routes  and loading  areas (lift), Van Latum [column 13 lines 6-35]; Vatnum Figure 5  teaches recourse action – work stoppage. Rerouting a vehicle.

		Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. 



Regarding Claim 22, (New) 
The method of claim 1, wherein different types of the machine data received from the hauling machine, the spreading machine,  … are associated with different production metrics, and  indicate the first level of completion, the second level of completion, and the third level of completion based on the different production metrics.”

Altamirano [column 13 lines 61-64] teaches task which receive a “pass designation” … maybe considered to be completed.  Upon the completion of a sufficient number of tasks for the task workflow, the workflow application may generate a final report summarizing the completion of the workflow., Altamirano [column 13 lines 61-64], [column 14 lines 25-64] and Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-40]


Although highly suggested Altamirano does not explicitly teach:
“… and the compacting machine: ..”
  
Schmidt [page 3 paragraphs 3] teaches a modified Proctor method for determining compaction of compact soil. In the modifies Proctor test a heavier compaction hammer is dropped from a greater height.  The number of blows per layer remains the same as for the standard test but more layers are used.


Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. Schmidt teaches determine type of compaction method using equipment and Proctor charts. It would have been obvious to combine before the effect filing date workflow task status of vehicle/ truck with sub processes such as: shovel and hauling, as taught by Altamirano and Van Latum, with measuring lift and compaction results using equipment such as rammers and vibrators, (spreaders), sheeprollers (compactors),  and haulers, as taught by Schmidt so that the compaction hammer is dropped from a greater height, Schmidt [page 3 paragraphs 3]



Regarding Claim 23, (New) 

The method of claim 1, wherein the controller determines that the lift has been completed based on the machine data indicating that: at least one of a first set of hauling machines has completed the single material delivery task; at least one of a second set of spreading machines has completed the single material spreading task; and at least one of a third set of compaction machines has completed the single material compacting task.  

Altamirano [column 12 lines 13-20] teaches receive a user request to perform the task workflow.  The workflow application  may display a number of task workflows (work plans); Altamirano [column 11 lines 35-40] teaches a task workflow may have an initial set number of tasks for an oilfield operation, also referred to as a default task workflow.  Task workflows may be used to conduct maintenance and/or track containers. Trucks, backhoes, bulldozers (Machines) …. To help conduct oilfield operations.; Altamirano [column 12 lines 13-20], [Figure 4]; Altamirano [column 11 -15-40], [column 12 lines 13-20], [Figure 4];

(Altamirano teaches a first set of hauling machines has completed the single material delivery task)


Regarding Claim 24, (New) 

		Schmidt teaches:
The method of claim 1, wherein the lift count indicates an area at lift, on the worksite, associated with at least one of: a compacted volume of a material per individual hauling machine, or a lift height associated with a depth of the material compacted along a surface of the worksite.  

Schmidt [page 3 paragraphs 3] teaches a modified Proctor method for determining compaction of compact soil. In the modifies Proctor test a heavier compaction hammer is dropped from a greater height.  The number of blows per layer remains the same as for the standard test but more layers are used.
		
(Schimdt teaches a compacted volume of a material per individual hauling machine, or a lift height associated with a depth of the material compacted along a surface of the worksite)

Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. Schmidt teaches determine type of compaction method using equipment and Proctor charts. It would have been obvious to combine before the effect filing date workflow task status of vehicle/ truck with sub processes such as: shovel and hauling, as taught by Altamirano and Van Latum, with measuring lift and compaction results using equipment such as rammers and vibrators, (spreaders), sheeprollers (compactors),  and haulers, as taught by Schmidt so that the compaction hammer is dropped from a greater height, Schmidt [page 3 paragraphs 3]



Regarding Claim 25, (New)

The method of claim 1, further comprising selecting, with the controller, and from among a plurality of machines associated with the worksite the hauling machine, the spreading machine, and the compacting machine based least in part on machine dimensions of the hauling machine, the spreading machine, and the compacting machine.  
Van Latum teaches the  dispatch processor 124 implements task assignment procedures for a vehicle … the task assignments procedures may be different depending on the particular vehicle 102 loaded or not … vehicle assignment procedure are calculation of 1) required and allocated haulage values for routes and loading areas , Van Latum [column 13 lines 15-30] and Van Latum teaches the haulages values  .. (originating at dumping areas and terminating at loading areas)… and shovel sites...., Van Latum [column 13 lines 45-55]

Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. 



Regarding Claim 26, (New) 
A controller, comprising: at least one communication device configured to communicate, via a communications network, with a plurality of machines on a worksite, the plurality of machines including: at least one hauling machine; at least one spreading machine; and at least one compaction machine; and at least one processor configured to: 

Altamirano teaches the communications interface device (a controller) may periodically store the user input of the adapted task workflow at the central hub at specified periods of time. The communications interface device may also periodically send an update of the tasks completed by the user to the central hub, thereby providing the central hub with at least a near-real time account of the progress of the adapted task workflow., Altamirano [Column 4 lines 35-50]

Altamirano [column 12 lines 13-20] teaches receive a user request to perform the task workflow.  The workflow application  may display a number of task workflows (work plans); Altamirano [column 11 lines 35-40] teaches a task workflow may have an initial set number of tasks for an oilfield operation, also referred to as a default task workflow.  Task workflows may be used to conduct maintenance and/or track containers. Trucks, backhoes, bulldozers (Machines) …. To help conduct oilfield operations.; Altamirano [column 12 lines 13-20], [Figure 4]; Altamirano [column 11 -15-40], [column 12 lines 13-20], [Figure 4];


receive an indication of a worksite plan indicating one or more material delivery tasks, one or more material spreading tasks, and one or more material compacting tasks; 

similar to claim 1 , Altamirano [column 7  lines 25 -35] , [Figure 3]


send, via the communications network, first instructions assigning the at least one hauling machine to perform the one or more material delivery tasks; 

similar to claim 1, Altamirano [column 7  lines 25 -35] , [Figure 3], Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-40]


send, via the communications network, second instructions assigning the at least one spreading machine to perform the one or more material spreading tasks; 

similar to claim 1,  Altamirano [Column 4 lines 25-66] and Van Latum [column 13 lines 58-68 – column 14 lines 1-5] and [column 13 lines 6-35];  


send, via the communications network, third instructions assigning the at least one compaction machine to perform the one or more material compacting tasks; 

similar to claim 1,   Altamirano [Column 4 lines 25-66] and Schmidt [page 3 paragraphs 3] 


receive, via the communications network, machine data from the at least one hauling machine, the at least one spreading machine, and the at least one compaction machine; 

same as claim 1 Altamirano [Column 4 lines 25-66] and Altamirano [column 12 lines 13-20], [Figure 4]; Altamirano [column 11 -15-40], [column 12 lines 13-20], [Figure 4];



determine that a lift has been completed on the worksite based on the machine data indicating that indicating the at least one hauling machine has completed a single material delivery task, the at least one spreading machine has completed a single material spreading task, and the at least one compacting machine has completed a single material compacting task; 

same as claim 1 Altamirano [column 12 lines 13-20], [Figure 4]; Altamirano [column 11 -15-40], [column 12 lines 13-20], [Figure 4];

 Altamirano teaches trucks, backhoes and bulldozers. Trucks and bulldozers can  complete the functions to haul, spread items and fill dirt back into an area (compact).
 
And Schmidt [page 3 paragraphs 3]  and , Van Latum [column 13 lines 45-55]

Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. Schmidt teaches determine type of compaction method using equipment and Proctor charts. It would have been obvious to combine before the effect filing date workflow task status of vehicle/ truck with sub processes such as: shovel and hauling, as taught by Altamirano and Van Latum, with measuring lift and compaction results using equipment such as rammers and vibrators, (spreaders), sheeprollers (compactors),  and haulers, as taught by Schmidt so that the compaction hammer is dropped from a greater height, Schmidt [page 3 paragraphs 3].	



and determine a lift count in response to determining that the lift has been completed.  

Same as claim 1 Altamirano [column 13 lines 61-64], [column 14 lines 25-64]



Regarding Claim 27, (New) 

The controller of claim 26, wherein the worksite plan defines a lift count goal, and the lift count indicates a percentage of completion of the worksite plan based …

Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-7] teaches at block 440 the workflow application may receive an input designating  one or more tasks “pass” or “fail” or “need attention” to explain how the task was performed. Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-40]

		Although highly suggested Altamirano does not teach:
“ on the lift count relative to the lift count goal. …” 

Van Latum teaches:
“ on the lift count relative to the lift count goal. …” 

Van Latum [column 13 lines 6-35];

Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. 



Regarding Claim 29, (New) 
The controller of claim 26, wherein different types of the machine data received from the at least one hauling machine, the at least one spreading machine, and the at least one compacting machine: are associated with different production metrics, and indicate a first level of completion of the one or more material delivery tasks, a second level of completion of the one or more material spreading tasks, and a third level of completion of the one or more material compacting tasks based on the different production metrics.  

Similar to claim 1

Altamirano [column 12 lines 13-20], , [Figure 4]; Altamirano [column 11 -15-40], [column 12 lines 13-20], [Figure 4]; and Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-40] and … Van Latum [column 13 lines 58-68 – column 14 lines 1-5]  and Schmidt [page 3 paragraphs 3]

Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. Schmidt teaches determine type of compaction method using equipment and Proctor charts. It would have been obvious to combine before the effect filing date workflow task status of vehicle/ truck with sub processes such as: shovel and hauling, as taught by Altamirano and Van Latum, with measuring lift and compaction results using equipment such as rammers and vibrators, (spreaders), sheeprollers (compactors),  and haulers, as taught by Schmidt so that the compaction hammer is dropped from a greater height, Schmidt [page 3 paragraphs 3]




Regarding Claim 30, (New) 
A system comprising: at least one hauling machine; at least one spreading machine; at least one compaction machine; and a controller in communication, via a communication network, with the at least one hauling machine, the at least one spreading machine, and the at least one compaction machine, wherein the controller is configured to: receive an indication of a worksite plan, associated with a worksite, indicating one or more material delivery tasks, one or more material spreading tasks, and one or more material compacting tasks; send, via the communications network, first instructions assigning the at least one hauling machine to perform the one or more material delivery tasks; send, via the communications network, second instructions assigning the at least one spreading machine to perform the one or more material spreading tasks; send, via the communications network, third instructions assigning the at least one compaction machine to perform the one or more material compacting tasks; receive, via the communications network, machine data from the at least one hauling machine, the at least one spreading machine, and the at least one compaction machine; Serial No.: 16/589,867-6- Aty Docket No.: C190-0072USLee & H ayes Aty: Shaun Slumandetermine that a lift has been completed on the worksite based on the machine data indicating that indicating the at least one hauling machine has completed a single material delivery task, the at least one spreading machine has completed a single material spreading task, and the at least one compacting machine has completed a single material compacting task; and determine a lift count in response to determining that the lift has been completed.  

These claims are substantially similar to claim 26, and thus, is rejected for the reasons set forth above regarding claim 26. While claim 30 is A system comprising, Altamirano discloses the system as claimed [column 7 lines 12-67]- [column 10 lines 1-67], [Figure 3]. 


Regarding Claim 31, (New) 

The system of claim 30, wherein the worksite plan defines a lift count goal, and the lift count indicates a percentage of completion of the worksite plan based on the lift count relative to the lift count goal.  

[similar to claim 27]



Regarding Claim 32, (New) 

The system of claim 30, wherein: the at least one hauling machine, the at least one spreading machine, and the at least one compaction machine comprise sensors configured to determine different production metrics, and the machine data indicates a first level of completion of the one or more material delivery tasks, a second level of completion of the one or more material spreading tasks, and a third level of completion of the one or more material compacting tasks based on the different production metrics.  

[Similar to claim 22]


Regarding Claim 33, (New) 

The system of claim 30, wherein the lift count indicates an area at lift, on the worksite, associated with at least one of: a compacted volume of a material per individual hauling machine, of the at least one hauling machine, or a lift height associated with a depth of the material compacted along a surface of the worksite.

[Similar to claim 24]




Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Altamirano  (US 10, 740, 730 B2)  in view of  Van Latum ( US 10, 533, 866 B2) and of  Schmidt (1985,  Methods for achieving and measuring soil compaction) and in further view of Deere (2014, Optimizing Your Jobsite for Higher Profitability John Deere Precision Construction Technology)


Regarding Claim 28, (New)

The controller of claim 27, wherein the controller is further configured to display a graphical representation of the percentage of completion of the worksite plan via a user interface.  

Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-7] teaches at block 440 the workflow application may receive an input designating  one or more tasks “pass” or “fail” or “need attention” to explain how the task was performed. Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-40]

		Although highly suggested, Altamirano does not explicitly teach

“… display a graphical representation of the … of completion …”

Deere teaches:

“… display a graphical representation of the … of completion …”
Deere teaches Deere Worksight  … monitoring loads to increase efficiency, and payload information and completion.


Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. Schmidt teaches determine type of compaction method using equipment and Proctor charts. It would have been obvious to combine before the effect filing date workflow task status of vehicle/ truck with sub processes such as: shovel and hauling, as taught by Altamirano and Van Latum, with measuring lift and compaction results using equipment such as rammers and vibrators, (spreaders), sheeprollers (compactors),  and haulers, as taught by Schmidt so that the compaction hammer is dropped from a greater height, Schmidt [page 3 paragraphs 3], Deere teaches graphically displaying productivity information. It would have been obvious prior to the effective filing date to combine task completion data as gathered by Altamirano, Van Latnum and Schmidt with displaying the data on a GUI, as taught by Deere, to increase productivity.



Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brain, (2001, How Caterpillar Backhoe Loaders Work teaches the functionality of a tractor, a loader and a backhoe). Teizer (2015, Status quo and open challenges in vision-based sensing and tracking of temporary resources on infrastructure construction sites) teaches completion of first task, second task and a third task.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624